DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments, filed 06/15/22, with respect to the rejection(s) of claim(s) under 35 USC 102 as Taketomi et al (US 2008/0316497) reference has been fully considered and are persuasive in light of the amendment. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made Taketomi et al (US 2008/0316497) in view of Zhang (US Patent No. 8,187,097).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taketomi et al (US 2008/0316497) in view of Zhang (US Patent No. 8,187,097, filed on 01/09/22 in Notice of Reference Cited PTO-892).
Regarding claim 1; Taketomi et al discloses a measuring apparatus that emits a light beam (602 @ figures 5-6) toward a target (300 @ figures 5-6), captures and tracks the target (300 @ figures 5-6), and measures the three-dimensional coordinates (x-axis, y-axis, z-axis @ figure 5) of the target (300 @ figures 5-6), comprising:
a light source (110 @ figure 5 or 601 @ figure 6) for emitting light beam (602 @ figures 5-6);
an angle control unit (200 @ figure 5) for controlling an emission angle (paragraph [0037]: e.g., the light irradiator 600 is, for example, a line laser, and may have such a feature that emitted laser light is widened to be fan-shaped in the Y- axis direction. And, since the light irradiator 600 is attached to the substrate side of the elevation angle motor 245 so that the fan-shaped laser light 602 includes the optical axis of the laser beam 102 emitted from the main body portion 200, the light irradiator 600 is interlocked with turning of the azimuth angle motor 247, that is, is interlocked with turning movements around the Y-axis that is an axis orthogonal to the

center axis of a fan shape of the fan-shaped laser light 602) of the light beam (602 @ figures 5-6) emitted from the light source (110 @ figure 5 or 601 @ figure 6) so as to track the moving target (300 @ figures 5-6); an imaging unit (636 @ figure 6) of the light detector (660 @ figures 5-6) for capturing the target (300 @ figures 5-6); and 
a recognition unit (circuit portion 400, PC 500, and signal processing circuit 650 @ figure 5 and paragraph [0053]: e.g., a light source portion 100, a main body portion 200, a retroreflector 300, a circuit portion 400, and a PC 500, which are main components of a conventional homodyne tracking type laser interferometer, and is further provided with a light detector 660, and a reflector 610 (not illustrated), which are characteristic components of the present embodiment, in the main body portion 200, and further includes a power supply circuit 640 and a signal processing circuit 650) for recognizing the target (300 @ figures 5-6) or a specific portion including the target (300 @ figures 5-6) from an image captured by the imaging unit (630 @ figure 6), wherein the angle control unit (245, 247 @ figure 5) controls the emission angle of the light beam (602 @ figures 5-6) so as to emit the light beam (602 @ figures 5-6) toward the target (300 @ figures 5-6) or the specific portion including the target (300 @ figures 5-6) recognized by the recognition unit (400, 500, 650 @ figure 5) when the tracking of the target is released (abstract: e.g., tracking can be automatically reset when the tracking is disabled due to a reason such as interruption of laser light or initial adjustment work can be automated when commencing measurement). See figures 1-6
Taketomi et al discloses all of feature of claimed invention except for the imaging unit for capturing an image of the target. However, Zhang teaches that it is known in the art to provide the imaging unit (18, 20 @ figure 1 and col.5 lines 43-53: e.g., the light entering the camera 18 to be converted into an image using a suitable image sensor 20) for capturing an image of the target (14 @ figures 1, 9, and 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine measuring apparatus of Taketomi et al with the imaging unit for capturing an image of the target as taught by Zhang for the purpose of improving an image during high solution range of accuracy in generating the 3-D image.
	It is noted that the term “or” is alternative. Therefore, the purposes of examination, the feature “capturing an image of the target or an image of vicinity of the target” is considered to be examined “capturing an image of the target”.
	Regarding claim 5; Taketomi et al discloses the recognition unit (400, 500, 650 @ figure 5) recognizes the target (300 @ figures 5-6) as the specific portion, and the angle control unit (245, 247 @ figure 5) controls the emission angle of the light beam (602 @ figures 5-6) so that the light beam (620 @ figure 1) is emitted toward a position of the target (300 @ figures 5-6) recognized by the recognition unit (400, 500, 650 @ figure 5).

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Taketomi et al Zhang as applied to claim 1 above, and further in view of Hara (US 2010/0208232).
	Regarding claim 2; Taketomi et al in view of Zhang combination discloses all of feature of claimed invention except for the recognition unit recognizes a face portion of a measurer who hold the target from the image as the specific portion including the target, and the angle control unit controls the emission angle of the light beam so as to emit the light beam toward a position other than the face portion recognized by the recognition unit. However, Hara teaches that it is known in the art to provide the recognition unit (control unit 3 @ figure 1) recognizes a face portion of a measurer (2 @ figure 1) who hold the target (11 @ figure 1) from the image as the specific portion including the target (11 @ figure 3), and the angle control unit (e.g., changing mechanism control unit 5 @ figure 1) controls the emission angle of the light beam (figures 3-4) so as to emit the light beam (e.g., measuring light and returning light in figures 3-4) toward a position other than the face portion (11 @ figure 3) recognized by the recognition unit (3 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine measuring apparatus of Taketomi et al with limitation above as taught by Hara for the purpose of improving accuracy control the changing mechanism for the emission angle of light beam to object.
Regarding claim 3; Taketomi et al in view of Zhang combination discloses all of feature of claimed invention except for the recognition unit recognizes a contour area of a measurer who holds the target from the image, and the angle control unit controls the emission angle so that the light beam is emitted toward a specific position of the contour area recognized by the recognition unit. However, Hara teaches that it is known in the art to provide the recognition unit (control unit 3 @ figure 1) recognizes a contour area (paragraph [0056]: e.g., the emission pattern of measurement light that is used when the interferometer 1 searches for the retro reflector 11 is a spiral pattern that includes a plurality of curved successive turnings and has the constant separation distance f between the inner turning and the outer turning of each two adjacent turnings) of a measurer (2 @ figures 1 and 3) who holds the target (11 @ figures 1 and 3) from the image, and the angle control unit (changing mechanism control unit 5 @ figure 1) controls the emission angle so that the light beam (measuring light and returning light in figures 3-4) is emitted toward a specific position of the contour area (paragraph [0056]) recognized by the recognition unit (control unit 3 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine measuring apparatus of Taketomi et al with limitation above as taught by Hara for the purpose of improving accuracy control the changing mechanism for the emission angle of light beam to object.
Regarding claim 4; Taketomi et al in view of Zhang combination discloses all of feature of claimed invention except for the specific position is in the vicinity of the center of gravity position in the contour area. However, Hara teaches that it is known in the art to provide the specific position (figures 3-4) is in the vicinity of the center of gravity position in the contour area (figures 3-4 and paragraph [0056]). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine measuring apparatus of Taketomi et al with limitation above as taught by Hara for the purpose of improving accuracy control the changing mechanism for the emission angle of light beam to object.
	Regarding claim 6; Taketomi et al in view of Zhang combination discloses all of feature of claimed invention except for the recognition unit extracts a specific motion from the image to recognize a measurer who holds the target. However, Hara teaches that it is known in the art to provide the recognition unit (control unit 3 @ figure 1) extracts a specific motion of the target (11 @ figure 3 “moving up”) from the image to recognize a measurer (2 @ figure 3) who holds the target (11 @ figure 3). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine measuring apparatus of Taketomi et al with limitation above as taught by Hara for the purpose of improving accuracy control the changing mechanism for the emission angle of light beam to object.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taketomi et al Zhang as applied to claim 1 above, and further in view of Hicks et al (US 2018/0129866).
Regarding claim 7; Taketomi et al in view of Zhang combination discloses all of feature of claimed invention except for a light amount adjusting unit for reducing the amount of light of the light beam emitted from the light source when the tracking of the target is released. However, Hicks et al teaches that it is known in the art to provide a light amount adjusting unit (filter 308 @ figure 3) for reducing the amount of light of the light beam (paragraph [0122]: e.g., resulting in an increase of about five times in the ambient light that the system can manage (or reducing the amount of ambient light permitted to reach the sensor by 80%). Now, the passband is merely about 10-12 nm for example compared to the 60 nm passband for the LED, significantly reducing the amount of ambient light wavelengths that can pass through the filter) emitted from the light source (302 @ figure 3) when the tracking of the target (304 @ figure 3) is released. It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine measuring apparatus of Taketomi et al with limitation above as taught by Hicks et al for the purpose of improved image quality and energy efficiency at the light source.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taketomi et al Zhang as applied to claim 1 above, and further in view of Sendai et al (US 2016/0035136).
Regarding claim 8; Taketomi et al in view of Zhang combination discloses all of feature of claimed invention except for a display unit that is wearable by a measurer who holds the target, and a display control unit that controls information displayed on the display unit, wherein the display control unit performs control to superimpose and display a guide image in the vicinity of the image of the target displayed on the display unit in order to emit the light beam toward the target. However, Sendai et al teaches that it is known in the art to provide a display unit (20 @ figure 1) that is wearable by a measurer (100 @ figure 1) who holds the target, and a display control unit (10 @ figure 1) that controls information displayed on the display unit (20 @ figure 1), wherein the display control unit (10 @ figure 1) performs control to superimpose (paragraph [0008]: e.g., the display image is superimposed on a target object visible as the outside scene) and display a guide image in the vicinity of the image of the target (100 @ figure 1) displayed on the display unit (20 @ figure 1) in order to emit the light beam toward the target (figures 5A-5D). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine measuring apparatus of Taketomi et al with limitation above as taught by Sendai et al for the purpose of improving display captured image of the object.
Regarding claim 9; Taketomi et al in view of Zhang combination discloses all of feature of claimed invention except for the display control unit performs control to superimpose and display an object image indicating a light receiving direction and a light receiving region of the target as the guide image on the image of the target. However, Sendai et al teaches that it is known in the art to provide the display control unit (10 @ figure 1) performs control to superimpose (paragraph [0008]: e.g., the display image is superimposed on a target object visible as the outside scene) and display an object image (figures 5A-5D) indicating a light receiving direction (figures SA-5D and 11A-11D) and a light receiving region of the target (figures 5A-5D) as the guide image on the image of the target (figures 5A-5D). It would have been obvious to one having ordinary skill in the art before the effective of filing date of claimed invention to combine measuring apparatus of Taketomi et al with limitation above as taught by Sendai et al for the purpose of improving display captured image of the object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Ohtomo et al (US 2019/0154805) discloses a distance measuring light projecting module comprises a light receiving module for receiving a reflected distance measuring light and a background light.
2) Kryvobok (US 2016/0231420) discloses detection systems and methods to detect an object or a recess present on a surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 17, 2022


							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886